 



Exhibit 10.1
SHARE PURCHASE AGREEMENT
relating to the shares in Organon BioSciences N.V., the holding company for the
human healthcare and animal healthcare activities of the Akzo Nobel group
Between
AKZO NOBEL N.V.
(as Seller)
And
SCHERING-PLOUGH INTERNATIONAL C.V.
(as Purchaser)
and
SCHERING-PLOUGH CORPORATION
(as Purchaser Parent and Guarantor)
dated       30 September 2007

 



--------------------------------------------------------------------------------



 



Table of Contents

     Clause   Page

             
1.
  INTERPRETATION     7  
 
           
1.1
  Definitions     7  
 
           
1.2
  References to persons and companies     7  
 
           
1.3
  Headings and references to Clauses, Schedules, Parts and Paragraphs     7  
 
           
1.4
  References to liabilities and obligations     7  
 
           
1.5
  Information     8  
 
           
1.6
  Legal terms     8  
 
           
1.7
  Other references     8  
 
           
1.8
  Third party stipulations     8  
 
           
1.9
  Drafting Party     8  
 
           
2.
  SALE AND PURCHASE     8  
 
           
2.1
  Shares     8  
 
           
2.2
  Purchase of Group Companies     8  
 
           
3.
  CONSIDERATION     10  
 
           
3.1
  Purchase Price     10  
 
           
3.2
  Payments at Closing     10  
 
           
3.3
  Adjustment to Purchase Price     10  
 
           
4.
  CONDITIONS PRECEDENT; ANTI-TRUST APPROVALS     10  
 
           
4.1
  Conditions     10  
 
           
4.2
  Responsibility for satisfaction; Anti-trust Approvals     11  
 
           
4.3
  (Non-)Satisfaction/Waiver     13  
 
           
5.
  PRE-CLOSING COVENANTS     13  
 
           
5.1
  Conduct of business     13  
 
           
5.2
  Access to Operations     15  
 
           
5.3
  Intra-group agreements and Master TSA     16  
 
           
5.4
  Estimated Net Debt Statement     16  
 
           
5.5
  Cooperation with Financing     17  
 
           
5.6
  Financing obligations of Purchaser and Purchaser Parent and Guarantor     18  
 
           
5.7
  Loan agreements     18  
 
           
6.
  CLOSING     19  
 
           
6.1
  Date and place     19  

2



--------------------------------------------------------------------------------



 



             
6.2
  Payment of Estimated Purchase Price; Closing actions     19  
 
           
6.3
  Repayment of Estimated Intra-Group Indebtedness     19  
 
           
6.4
  Breach of Closing obligations     19  
 
           
7.
  POST-CLOSING ADJUSTMENT     20  
 
           
7.1
  Net Debt Statement     20  
 
           
7.2
  Adjustments to Purchase Price and repayment of Intra-Group Indebtedness     21
 
 
           
8.
  WARRANTIES     22  
 
           
8.1
  Seller’s Warranties     22  
 
           
8.2
  Disclosure     23  
 
           
8.3
  Purchaser’s and Purchaser Parent and Guarantor’s Warranties     23  
 
           
8.4
  Liability for breach     24  
 
           
8.5
  Master Separation Agreement     24  
 
           
9.
  LIMITATION OF LIABILITY     25  
 
           
9.1
  Time limitation     25  
 
           
9.2
  Minimum claims     26  
 
           
9.3
  Aggregate minimum claims     26  
 
           
9.4
  Maximum liability     26  
 
           
9.5
  Provisions     26  
 
           
9.6
  Matters arising after Reference Time / Effective Time     26  
 
           
9.7
  Purchaser’s Insurance     27  
 
           
9.8
  Net financial benefit     27  
 
           
9.9
  Mitigation of Losses     27  
 
           
9.10
  Purchaser’s right to recover     27  
 
           
10.
  CLAIMS     28  
 
           
10.1
  Notification of potential claims     28  
 
           
10.2
  Notification of claims     28  
 
           
10.3
  Commencement of proceedings     29  
 
           
10.4
  Investigation by Seller     29  
 
           
10.5
  Procedure for third party claims     29  
 
           
10.6
  Third party stipulation limitation     30  
 
           
11.
  TAX MATTERS     30  
 
           
12.
  RESTRICTIONS     30  
 
           
12.1
  Restrictions on Seller     30  
 
           
12.2
  Restriction on Purchaser     31  
 
           
13.
  PURCHASER PARENT AND GUARANTOR GUARANTEE     31  

3



--------------------------------------------------------------------------------



 



             
13.1
  Guarantee     31  
 
           
13.2
  Default; enforcement; non-waiver     31  
 
           
14.
  CONFIDENTIALITY     31  
 
           
14.1
  Announcements     31  
 
           
14.2
  Confidentiality undertaking     32  
 
           
15.
  MISCELLANEOUS     33  
 
           
15.1
  Further assurances     33  
 
           
15.2
  Whole agreement     33  
 
           
15.3
  No assignment     33  
 
           
15.4
  Waiver     33  
 
           
15.5
  Variation     34  
 
           
15.6
  Third party rights     34  
 
           
15.7
  Rescission     34  
 
           
15.8
  Method of payment     34  
 
           
15.9
  Costs     34  
 
           
15.10
  Interest     34  
 
           
15.11
  Notices     35  
 
           
15.12
  Invalidity     35  
 
           
15.13
  Counterparts     36  
 
           
15.14
  Notary     36  
 
           
15.15
  Dispute resolution     36  
 
           
15.16
  Governing law     37  

4



--------------------------------------------------------------------------------



 



Schedules

     
Schedule 1
  Definitions
 
   
Schedule 2
  Group Companies
 
   
Schedule 3
  Retained Intra-Group Agreements
 
   
Schedule 4
  Closing obligations
 
   
Schedule 5
  Closing Anti-trust Approvals
 
   
Schedule 6
  Net Debt Statement, Reporting Accountants
 
   
Schedule 7
  Warranties and Disclosure
 
   
Schedule 8
  Tax Indemnities and Tax matters
 
   
Schedule 9
  Commitment Letter
 
   
Schedule 10
  Data Room
 
   
Schedule 11
  Certain correspondence and written material
 
   
Schedule 12
  Amended and Restated Master Separation Agreement and related Amendment
Agreement
 
   
Schedule 13
  Affiliation Agreement
 
   
Schedule 14
  Addendum

5



--------------------------------------------------------------------------------



 



Share Purchase Agreement
THIS AGREEMENT IS MADE BETWEEN:

  (1)   Akzo Nobel N.V., a public limited liability company (`naamloze
vennootschap´) incorporated in the Netherlands, whose corporate seat is in
Amsterdam, the Netherlands, and whose address is at Strawinskylaan 2555, 1077 ZZ
Amsterdam, the Netherlands, (“Seller”),     (2)   Schering-Plough International
C.V., a limited partnership (commanditaire vennootschap) established in
Amsterdam, the Netherlands and whose address is at 2000 Galloping Hill Road,
Kenilworth, NJ 07033, United States of America (“Purchaser”),

and

  (3)   Schering-Plough Corporation, a New Jersey corporation, with principal
executive offices at 2000 Galloping Hill Road, Kenilworth, NJ 07033, United
States of America, acting for and on behalf of itself, (“Purchaser Parent and
Guarantor”).

WHEREAS:

  (A)   Organon BioSciences N.V., (as further defined in Schedule 1, the
“Company”) is the holding company for the Group, which comprises the human
healthcare and animal healthcare activities of Seller’s Group;     (B)  
Immediately prior to the Reference Time, Seller and the Company were in the
final stages of preparing for the commencement of an initial public offering of
shares of the Company;     (C)   Purchaser Parent and Guarantor has approached
Seller expressing its confidence in acquiring the Shares of the Company on terms
and conditions that, in Purchaser Parent and Guarantor’s view, offer Seller’s
shareholders significantly greater value than an initial public offering of the
Company, even on a long-term basis;     (D)   Seller and Purchaser entered into
the Confidentiality Agreement, pursuant to which certain confidential
information relating to the Group was made available to Purchaser and its
Representatives;     (E)   Seller gave Purchaser and its Representatives access
to the Data Room, as well as the opportunity to attend and participate in
management presentations, and to ask questions and carry out investigations in
relation to the Group and the Operations;

6



--------------------------------------------------------------------------------



 



  (F)   Seller wishes to sell and transfer the Shares in the Company to
Purchaser, and Purchaser wishes to acquire same, on and subject to the terms and
conditions set out in this Agreement; and     (G)   Purchaser Parent and
Guarantor has agreed to guarantee to Seller the performance by Purchaser of its
obligations under this Agreement.

IT IS AGREED AS FOLLOWS:

1.   INTERPRETATION       In this Agreement, unless the context otherwise
requires, the provisions in this Clause 1 apply throughout:   1.1   Definitions
      Capitalized words, including those used in the introduction and preamble
of this Agreement, shall have the meaning as defined in Schedule 1.   1.2  
References to persons and companies       References to:

  1.2.1   a person include any individual, company, partnership or
unincorporated association (whether or not having separate legal personality);
and     1.2.2   a company include any company, corporation or any body
corporate, wherever incorporated.

1.3   Headings and references to Clauses, Schedules, Parts and Paragraphs

  1.3.1   Headings have been inserted for convenience of reference only and do
not affect the interpretation of any of the provisions of this Agreement.    
1.3.2   A reference in this Agreement to a Clause or Schedule is to the relevant
Clause of or Schedule to this Agreement; to a Part is to the relevant Part of
the relevant Schedule; and to a Paragraph is to the relevant Paragraph of (the
relevant Part of) the relevant Schedule.

1.4   References to liabilities and obligations

  1.4.1   Any reference in this Agreement to a liability or obligation of (any
member of) Seller’s Group shall be deemed to incorporate a reference to an
obligation on the part of Seller to procure that the relevant liability is
discharged or obligation is performed by the relevant member of Seller’s Group,
on and subject to the terms and conditions set out in this Agreement.     1.4.2
  Any reference in this Agreement to a liability or obligation of (any member
of) Purchaser’s Group shall be deemed to incorporate a reference to an
obligation on the

7



--------------------------------------------------------------------------------



 



      part of Purchaser to procure that the relevant liability is discharged or
obligation is performed by the relevant member of Purchaser’s Group, on and
subject to the terms and conditions set out in this Agreement.

1.5   Information       References to books, records or other information
include books, records or other information stored in any form including paper,
magnetic media, films, microfilms, electronic storage devices and any other data
carriers.   1.6   Legal terms       In respect of any jurisdiction other than
the Netherlands, a reference to any Netherlands legal term shall be construed as
a reference to the term or concept which most nearly corresponds to it in that
jurisdiction.   1.7   Other references

  1.7.1   Whenever used in this Agreement, the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.  
  1.7.2   Any reference in this Agreement to any gender shall include all
genders, and words importing the singular shall include the plural and vice
versa.

1.8   Third party stipulations       A third party stipulation (`derdenbeding´)
expressly identified as such in this Agreement, shall be for the benefit of and
enforceable by the relevant third parties, provided that the Parties exclude the
applicability of articles 6:254, 6:255 and 6:256 of the Netherlands Civil Code.
A third party stipulation expressly contained in this Agreement shall only be
available to the third party after written acceptance thereof, delivered to the
Party that has given the third party stipulation, which acceptance shall also be
required to expressly state acceptance of the application of the relevant
provisions of this Agreement (including the provisions of Clauses 9, 10, 15.15
and 15.16) to the third party stipulation. No Party that has given a third party
stipulation herein will revoke such stipulation.   1.9   Drafting Party       No
provision of this Agreement shall be interpreted against a Party solely as a
result of the fact that such Party was responsible for the drafting of such
provision.   2.   SALE AND PURCHASE   2.1   Shares       On and subject to the
terms and conditions of this Agreement, Seller hereby sells to Purchaser, which
hereby purchases, the Shares.   2.2   Purchase of Group Companies

  2.2.1   Upon the written request of Purchaser, given not less than 30
(thirty) Business Days prior to Closing, and subject to the prior written
consent of Seller, which may be given or withheld or withdrawn at any time in
Seller’s sole discretion, on the Closing Date Seller shall directly sell and
transfer to Purchaser or another member of Purchaser’s Group, as the case may
be, in one or more transactions, all of the Interests in one or

8



--------------------------------------------------------------------------------



 



      more Group Companies (other than the Company) for an amount of
consideration agreed upon between Purchaser and Seller (in each case, a “Group
Company Sale”), provided that Purchaser shall, at its risk, cost and expense,
procure that all preparatory actions, filings and documents are taken or
prepared, subject to Seller’s prior review and approval, by Purchaser’s relevant
Representatives in connection with each Group Company Sale.     2.2.2   In the
event of a Group Company Sale, Seller shall undertake any transactions
consistent with Law necessary to enable Seller to hold directly on the Closing
Date the Interests in any Group Company that is the subject of the Group Company
Sale (each, a “Restructuring Transaction”).     2.2.3   Purchaser and Seller
agree that the Purchase Price shall be reduced by the aggregate amount of
consideration paid by Purchaser or another member of Purchaser’s Group as the
case may be, to Seller, in all Group Company Sales.     2.2.4   To the extent
Seller determines, in its sole judgment, that the aggregate amount of Tax or
other costs incurred by Seller or another member of Seller’s Group in connection
with any Group Company Sales (and any Restructuring Transactions described in
Clause 2.2.2) is increased compared to the amount of Tax or other costs that
otherwise would have been incurred by Seller or another member of Seller’s Group
with respect to the transactions contemplated by this Agreement in the absence
of such Group Company Sales or Restructuring Transactions, Purchaser agrees to
indemnify and hold harmless Seller against the amount of such increase in Tax or
other cost, and shall pay the amount of such Tax or other cost, including
gross-up, as reasonably demonstrated by Seller (and, in the event of a
disagreement, determined by an independent third party to be agreed upon by
Seller and Purchaser), to Seller on the Closing Date or, if Closing does not
occur for any reason, immediately upon termination of this Agreement.     2.2.5
  The following is agreed with respect to the French Companies:

  (a)   It is expressly acknowledged that the shares or partnership shares held
in the French Companies of which Purchaser will indirectly become the owner on
Closing, will immediately after Closing be reassigned to the company
Schering-Plough Holding France SAS or any other French affiliated company which
the Purchaser would wish to substitute itself with.     (b)   With this
reassignment Purchaser means to comply with the provisions of the section 223 B
c. of the Code General des Impôts (French Tax Code) which provides that “the
provisions of the seventh subparagraph of section 223 B of the Code General des
Impôts do not apply if the shares sold to the company member of the tax group
have been acquired, directly or through the acquisition of a company which
controls directly or indirectly, the purchased company in the meaning of section
L 233-3 of the Commercial Code, immediately before, from people other than those
mentioned in the seventh subparagraph, with the intention to reassign them”.

9



--------------------------------------------------------------------------------



 



  (c)   It is Purchaser’s intention that the above-mentioned reassignment
operation will be carried out in accordance with the provisions of the French
tax administration guidelines as specified in paragraph 101 of the Bulletin
Officiel des Impôts 4 H-3- 89 of May 2, 1989, in paragraph 101 of the
documentation de base 4 H-6623 of July 12, 1997, and in paragraphs 54 to 56 of
the Bulletin Officiel des Impôts 4 H-4-07 of March 21, 2007.

3.   CONSIDERATION   3.1   Purchase Price       The consideration payable by
Purchaser for the Shares (the “Purchase Price”) shall be an amount equal to the
aggregate of:

  3.1.1   the Bid Value; less     3.1.2   the Net Debt; less     3.1.3   the
Pension Obligations.

3.2   Payments at Closing       At Closing, Purchaser shall pay to Seller in
accordance with Clause 6.2.1 an estimate of the Purchase Price (the “Estimated
Purchase Price”), equal to the aggregate of:

  3.2.1   the Bid Value; less     3.2.2   the Estimated Net Debt; less     3.2.3
  the Pension Obligations.

3.3   Adjustment to Purchase Price       If any payment is made by Seller to
Purchaser or by Purchaser to Seller in respect of any claim (i) for any breach
of this Agreement (including, for the avoidance of doubt, a breach of a Seller’s
Warranty) or (ii) pursuant to an indemnity under this Agreement, the Purchase
Price shall be deemed to be adjusted by the amount of such payment.   4.  
CONDITIONS PRECEDENT; ANTI-TRUST APPROVALS   4.1   Conditions       Closing is
conditional upon satisfaction or waiver of the following Conditions Precedent:

  4.1.1   the Closing Anti-trust Approvals shall have been obtained or,
alternatively, any waiting periods under the Laws applicable to such approvals,
shall have expired or been terminated;     4.1.2   no Governmental Authority
shall have enacted, issued, promulgated or enforced any Law, non-appealable
judgment, decree or injunction that is in effect and prohibits this Agreement or
the consummation of the Transaction;     4.1.3   there shall not be pending or
threatened any action or proceeding by a Governmental Authority seeking to
prohibit consummation of the Transaction; and

10



--------------------------------------------------------------------------------



 



  4.1.4   Seller shall not be in breach of any of the obligations required to be
performed by it under this Agreement that would be singly or in aggregate
reasonably likely to have a Material Adverse Effect.

4.2   Responsibility for satisfaction; Anti-trust Approvals

  4.2.1   Save as otherwise provided in Clause 4.2.2, each of the Parties shall
use its reasonable best efforts to ensure satisfaction of and compliance with
the Conditions Precedent.     4.2.2   Notwithstanding Clause 4.2.1, Purchaser
shall:

  (a)   as soon as practicable and advisable prepare and file with the relevant
Governmental Authorities the notices and applications necessary to (i) satisfy
the Condition Precedent set out in Clause 4.1.1 and (ii) obtain any other
Anti-trust Approval, provided that Seller shall have the right to review and
provide comments on such notices and applications, and provided further that
Seller and Purchaser shall cooperate with each other and file, as soon as
practicable or advisable, their respective notification and report form, if any,
required for the Transaction under the HSR Act;     (b)   supply as promptly as
practicable any additional information and documentary material that may be
requested by any relevant Governmental Authority in connection with (i) the
Condition Precedent set out in Clause 4.1.1 or (ii) any other Anti-trust
Approval, provided that, with respect to any written submission, information or
documentary materials, Seller shall have the right to review and provide
comments on the same, and provided further that Seller shall, as promptly as
practicable, provide any necessary information or documentary material that may
reasonably be requested by Purchaser in order to fulfill its obligations under
this Clause, or by any relevant Governmental Authority in connection with the
Condition Precedent set out in Clause 4.1.1 or any other Anti-trust Approval, to
the extent that it is in Seller’s possession and control; and     (c)   take
promptly any and all steps necessary to avoid or eliminate each and every
impediment to, and procure as soon as practicable, the fulfillment of the
Condition Precedent set out in Clause 4.1.1 and the obtaining of all other
Anti-trust Approvals by no later than 15 December 2007 (the “Outside Date”),
including by (i) taking or giving to the competent Governmental Authorities a
binding undertaking to take any action that may be necessary or appropriate in
order to obtain clearance of the Transaction (including by agreeing to sell,
lease, license or otherwise dispose of, or to hold separate pending such
disposition, and promptly to effect the sale, lease, license, disposal and
holding separate of, assets, rights, product lines, licenses, categories of any
assets or businesses or other operations, or interests therein, of Purchaser
Parent and Guarantor or its subsidiaries, including the shares, properties and
all other assets to be acquired (directly or indirectly) by Purchaser hereunder,
and the entry into agreements with, and submission to orders of, the relevant
Governmental Authority giving effect thereto, that may be required by any
relevant Governmental Authority) or

11



--------------------------------------------------------------------------------



 



  (ii)   duly and promptly complying with any condition that any relevant
Governmental Authority may impose to approve the consummation of the Transaction
and that cannot be resisted in accordance with the terms of this Agreement. For
the avoidance of doubt, Purchaser shall take any and all actions necessary in
order to ensure that (x) no requirement for a waiver, consent or approval of any
Governmental Authority, (y) no decree, decision, judgment, injunction, temporary
restraining order or any other order in any suit or proceeding, and (z) no other
matter relating to any antitrust or competition Law, would preclude consummation
of the Transaction by the Outside Date. For the avoidance of doubt, Seller shall
take all steps reasonably practicable or necessary in order to cooperate with
Purchaser in obtaining all necessary Anti-trust Approvals.

  4.2.3   Purchaser shall use its reasonable best efforts to obtain all
Anti-trust Approvals at the earliest possible date prior to the Outside Date and
shall seek all relevant Anti-trust Approvals for each of the human healthcare
and veterinary healthcare activities of Seller’s Group, individually and in the
aggregate.     4.2.4   Notwithstanding the foregoing, none of Seller nor any
other member of Seller’s Group shall have any obligation to hold separate or
divest any assets, rights, product lines, licenses, categories of assets or
businesses or other operations, or interests therein, of Seller or any other
member of Seller’s Group.     4.2.5   Purchaser shall bear all filing fees and
other costs incurred in relation to any anti-trust or similar filing required to
be made in any jurisdiction in connection with Purchaser’s acquisition of the
Shares. Purchaser shall also bear all costs, penalties and fines resulting from
not filing in any jurisdiction where it is determined that filing should have
taken place.     4.2.6   Without prejudice to Clause 4.2.2, Seller and Purchaser
shall (i) promptly co-operate with and provide all necessary information and
assistance reasonably required by any Governmental Authority in connection with
the Condition Precedent set out in Clause 4.1.1 upon being requested to do so by
the other Party, (ii) promptly inform, and provide copies to, the other Party of
any communication received from, or given by it to, any Governmental Authority
with respect to the said Condition Precedent, (iii) to the extent practicable,
provide the other party and its counsel with advance notice of and the
opportunity to participate in any discussion, telephone call or meeting with any
Governmental Authority in respect of any filing, investigation or other inquiry
in connection with the Transaction and to participate in the preparation for
such discussion, telephone call or meeting, (iv) not enter into, or consummate,
any acquisition or license agreement which would present a material risk of
making it materially more difficult to obtain any approval or authorization
required in connection with the Condition Precedent set out in Clause 4.1.1, and
(v) to the extent permitted by Law, consult with each other prior to filing or
submitting documents or entering into discussions with any Governmental
Authority and give each other advance notice to engage in meaningful
consultation.

12



--------------------------------------------------------------------------------



 



  4.2.7   Without prejudice to Clauses 4.2.2(c) and 4.2.6, in the event that any
administrative or judicial action or proceeding is instituted (or threatened, or
becomes reasonably foreseeable, to be instituted) by a Governmental Authority or
any other person challenging (any part of) the Transaction, each Party shall
co-operate in all respects with the other Party and use its reasonable best
efforts to defend, contest and resist any such actual, anticipated or threatened
action or proceeding and, without avoidable delay, to have vacated, lifted,
reversed or overturned any order, whether temporary, preliminary or permanent,
that is in effect and that prohibits, prevents or restricts the consummation of
the Transaction.

4.3   (Non-)Satisfaction/Waiver

  4.3.1   Within 2 (two) Business Days of becoming aware of the same,
(i) Purchaser shall give notice to Seller, or vice versa, of the satisfaction of
the Condition Precedent set out in Clause 4.1.1, and (ii) if applicable,
Purchaser shall give notice to Seller, or vice versa, of non-satisfaction of any
of the other Conditions Precedent.     4.3.2   The Conditions Precedent may only
be waived by written agreement between Seller and Purchaser.     4.3.3   If the
Conditions Precedent are not satisfied or waived on or before the Outside Date,
Purchaser or Seller may, in its sole discretion, terminate this Agreement by
notice to the other, and no party shall have any claim pursuant to this
Agreement save for any claim of a Party arising from breach of any obligation
contained in Clauses 2.2.4 or 4.2, provided that no such termination notice may
be given by a Party which is in default of its material obligations under this
Agreement, including, for the avoidance of doubt, Purchaser’s or Seller’s
obligations under Clause 4.2.

5.   PRE-CLOSING COVENANTS   5.1   Conduct of business       Seller undertakes
to procure that between Signing and Closing:

  5.1.1   the business of the Group is carried on with reasonable care as a
going concern in the ordinary course as carried on prior to Signing consistent
in all material respects with applicable Laws, and the present business
organization, properties and assets and relationships with third parties is
maintained in a reasonable manner and preserved consistent with the Group’s
current practice, except as consented to in writing by Purchaser, such consent
not to be unreasonably withheld or delayed, or as would be contrary to any Law;
    5.1.2   without prejudice to the generality, and in furtherance, of Clause
5.1.1, to the extent relating to any Group Company, Seller and the Group
Companies do not, without the prior written consent of Purchaser, such consent
not to be unreasonably withheld or delayed, or except as would be contrary to
any Law:

  (a)   reclassify, split (`splitsing van aandelen, samenvoeging van
verschillende klassen van aandelen´), repay, recapitalize (`omzetting reserves
in aandelenkapitaal´),

13



--------------------------------------------------------------------------------



 



      redeem, adjust the par value of, pay out stock dividend or repurchase, or
allow to be reclassified, split, repaid, redeemed or repurchased any shares or
other ownership interests of the Company or any other Group Company;     (b)  
create, allot, issue, pledge, dispose of or encumber, or allow to be created,
allotted, issued, pledged, disposed or encumbered any shares, ownership
interests or voting securities, or any warrants, convertible securities, other
rights of any kind to acquire or receive any shares, any other ownership
interests or any voting securities of the Company or any other Group Company, or
issue any instruments that give rise to the right of the holder to obtain
shares, ownership interests or voting securities in the Company or any other
Group Company;     (c)   declare, set aside, make or pay any dividend or make
any equity distribution to shareholders of the Company, except pursuant to
Clause 2.2;     (d)   incur any additional indebtedness, or issue any debt
securities or assume, guarantee or endorse any material obligations of any other
person, in each case having maturities of more than one year and which may not
be terminated on less than 30 (thirty) days’ notice, without any material
termination, pre-payment or similar payments;     (e)   acquire (by merger,
consolidation or acquisition of stock or assets) any corporation, partnership or
other business organization or division thereof or any equity interest therein;
    (f)   (A) directly or indirectly, sell, assign, lease, transfer, license or
otherwise dispose of, or extend or exercise any option to sell, assign, lease,
transfer, license or otherwise dispose of, any Intellectual Property, except
pursuant to binding, written contracts existing as of Signing or as required by
Law; or (B) sell, assign, lease, transfer, license, or otherwise dispose of, or
extend or exercise any option to sell, assign, lease, transfer, license, or
otherwise dispose of, any asset, other than Intellectual Property, other than in
the ordinary course of business consistent with past practice;     (g)  
mortgage or pledge any assets, other than by operation of Law;     (h)  
terminate or materially extend or materially modify, or waive any rights under,
any contract that is material to the Operations, other than in the ordinary
course of business and consistent with reasonable oversight of the Operations;  
  (i)   enter into any contract, arrangement or commitment or amend any
contract, arrangement or commitment, other than in the ordinary course of
business and consistent with reasonable oversight of the Operations and, for
this purpose, letters of credit with a value in excess of EUR 10 million (ten
million euro) shall not be considered to be in the ordinary course of business
and consistent with reasonable oversight of the Operations;     (j)   to the
extent relating to any Employees, materially increase, amend or grant any
employee benefits (including, but not limited to, pension, retirement, profit-

14



--------------------------------------------------------------------------------



 



      sharing or other incentive plans, but excluding any commercially
reasonable retention bonuses and similar compensation) in any material manner
or, without prior consultation with Purchaser and due consideration of
Purchaser’s view, enter into or amend any collective bargaining agreement
concerning any employee of the Group Companies or, without prior consultation
with Purchaser and due consideration of Purchaser’s view, change the actuarial
assumptions under any pension scheme;     (k)   make any payments or settle any
claims under any indemnity given by the Company to Seller’s Group under the
Master Separation Agreement;     (l)   settle any legal proceeding or other
dispute in respect of class actions, intellectual property matters or, to the
extent such settlement is reasonably likely to adversely affect the Company in a
material way, any material investigations or other legal proceedings or actions
by any Governmental Authority, or settle any other legal proceedings or other
disputes other than in the ordinary course of business consistent with past
practice;     (m)   incur any capital expenditure other than any capital
expenditure incurred in connection with any repairs, replacements, maintenance,
or binding written commitments of, or relating to, assets of the Company
existing as of Signing, or purchases of any individual items for less than
(A) EUR 300,000 (three hundred thousand euro) in the case of purchases relating
to the human health activities of the Group and (B) EUR 200,000 (two hundred
thousand euro) in the case of purchases relating to the animal health activities
of the Group, as the case may be, or as required by Law;     (n)   change the
accountancy and tax procedures, principles or practices of any Group Company
except as and when required by applicable accounting guidelines or in the
ordinary course of business;     (o)   amend or change the articles of
association or similar organizational documents of any Group Company or adopt or
pass resolutions for such purposes; and     (p)   to the extent relating to any
period of Taxation in respect of a Group Company, commencing on or after 1
January 2007, and unless in the ordinary course of business, file or amend any
Tax Return or claim for refund of Taxes with any Tax Authority, change any
method of reporting income or deductions for Tax purposes, waive or consent to
extend any period of limitations for the payment or assessment of any Tax,
settle or compromise any Tax liability or refund.

5.2   Access to Operations

  5.2.1   Subject to Clauses 5.2.2 and 5.2.3, Seller undertakes to procure that,
until the Closing Date or, if applicable and earlier, termination of this
Agreement, the Group Companies shall allow Purchaser and its Representatives
upon reasonable notice to Seller, and subject to compliance with the relevant
site access procedures, access during normal working hours to the premises,
books and records of or relating to the Operations.

15



--------------------------------------------------------------------------------



 



5.2.2   The obligation of Seller under Clause 5.2.1 shall be subject to the
right of the relevant member(s) of Seller’s Group to refuse access to the
Operations on the grounds that access:

  (a)   would be contrary to any Law;     (b)   would cause undue disruption to
the relevant Operations or their management; or     (c)   would in the
reasonable opinion of the relevant management of the relevant Operations involve
issues of proprietary nature, commercial sensitivity or confidentiality such
that access could materially damage such proprietary nature, value,
competitiveness or confidentiality of the relevant Group Company or lead to a
material breach of any obligations of the relevant Group Company, it being
agreed that any information relating to sales force commissions of the Group
shall constitute such issues.

  5.2.3   Without detracting from the grounds for refusal set out in Clause
5.2.2, Purchaser shall only be entitled to have such access to the extent
reasonably necessary for Purchaser to ensure the transfer of the Group in an
efficient and timely manner at Closing and to allow Purchaser to help prepare
for the transition of the Group into Purchaser’s Group.

5.3   Intra-group agreements and Master TSA

  5.3.1   Seller covenants that, except as expressly set out in this Agreement
or otherwise agreed by the Parties, all existing agreements and arrangements
(except for the Retained Intra-Group Agreements) between one or more members of
Seller’s Group (excluding the Group Companies) on the one hand and one or more
Group Companies on the other hand shall be terminated prior to or at Closing to
the extent related to the Operations. Without detracting from any longer
duration periods as may be specified in the Master TSA in respect of any
specific service, Seller agrees not to, and Purchaser shall procure that the
relevant Group Company does not, terminate any Retained Intra-Group Agreement
prematurely for a period of 6 (six) months after the Closing Date. Seller shall
reasonably consider any reasonable requests of Purchaser, and vice versa, for
any extension of the aforesaid 6 (six) month period.     5.3.2   Between Signing
and Closing, Seller shall, and shall cause the Company to, and Purchaser shall,
in good faith negotiate and shall execute an agreement for the rendering, for a
temporary period after Closing, of certain services by one or members of
Seller’s Group to one or more of the Group Companies, and vice versa, (the
“Master TSA”) provided that the failure for whatever reason to sign the Master
TSA prior to or at Closing, shall not in any way delay or prevent Closing from
taking place.

5.4   Estimated Net Debt Statement

  5.4.1   No later than 3 (three) Business Days prior to the date set in Clause
6.1 for Closing, Seller shall deliver to Purchaser the Estimated Net Debt
Statement.     5.4.2   The Estimated Net Debt Statement shall be drawn up in
good faith in the form set out in Schedule 6 (Part 1).

16



--------------------------------------------------------------------------------



 



  5.4.3   Any amounts included in the determination of the Estimated Net Debt
Statement in currencies other than Euro shall be translated into Euro at such
exchange rates as are used by Seller for its internal accounting purposes and
communicated to Purchaser, at the date of drawing up the Estimated Net Debt
Statement.     5.4.4   The Estimated Net Debt Statement shall for purposes of
the calculation and allocation of the Estimated Purchase Price, not be subject
to review by Purchaser and shall be final and binding on the Parties.

5.5   Cooperation with Financing

  5.5.1   At the request and cost of Purchaser, prior to the Closing, Seller
shall reasonably cooperate, shall use all reasonable efforts to cause any Group
Company to reasonably cooperate, and shall request that their respective
Representatives, including legal and accounting, reasonably cooperate, in
connection with the financing to be provided under the Commitment Letter and any
equity, debt or other securities issuance to refinance or, subject to Clause
5.6, to replace all or any part of such financing (together, the “Financing”),
in each case for the purchase or transfer of the Shares and the other
transactions contemplated by this Agreement (provided that such requested
cooperation does not unreasonably interfere with the ongoing management or
operations of the Group, or require travel or demands on the time of management
or employees prior to Closing that in the view of Seller is unreasonably
disruptive to the management or operations of the Group), including
(i) participation in a reasonable number of meetings, presentations, update due
diligence sessions and sessions with rating agencies, (ii) assisting with the
preparation of materials for rating agency presentations, offering documents,
private placement memoranda, bank information memoranda, prospectuses and
similar documents required in connection with the Financing, including a
reconciliation of the Accounts to US GAAP; (iii) executing and delivering any
pledge and security documents, other definitive financing documents, or other
certificates, legal opinions or documents as may be reasonably requested by
Purchaser or Purchaser Parent and Guarantor, and (iv) the making of any
notifications required in relation to the Financing under the Netherlands Works
Council Act.     5.5.2   The obligations of Seller under this Clause 5.5 shall
be limited as follows: (i) Seller and its Representatives shall not be required
to incur any Liabilities in respect of the Financing, none of the Group
Companies nor their respective Representatives shall be required to incur any
Liabilities in respect of the Financing prior to Closing, and Purchaser shall
indemnify and hold harmless each of Seller, the Group Companies and their
respective Representatives for and against any and all liabilities, losses,
damages, claims, costs, expenses, interest, awards, judgments and penalties
arising from or relating to their involvement or cooperation in connection with
the Financing and any information utilized in connection therewith, including
under any securities law, (ii) none of Seller, any Group Company or any
Representative shall have any obligation to meet or participate in any meetings
with any potential lender, investor or member of a banking syndicate (other than
Goldman Sachs International) prior to Closing, in a manner that would
unreasonably interfere with the operation of Seller’s

17



--------------------------------------------------------------------------------



 



      business, (iii) nothing in this Clause 5.5 shall be deemed to permit or
require the disclosure of information that would otherwise be prevented under
Clause 14 (Confidentiality), (iv) arrangement of the Financing is the sole
responsibility of Purchaser, and (v) obtaining the Financing, and cooperation by
Seller, the Group Companies and their Representatives in obtaining the
Financing, is not a condition to the obligations of Purchaser hereunder.

5.6   Financing obligations of Purchaser and Purchaser Parent and Guarantor

  5.6.1   Purchaser and Purchaser Parent and Guarantor shall procure that the
Bridge Facility and any other credit facility (other than the Credit Agreement)
or other financing documents entered into pursuant to the Commitment Letter
(together, “Financing Documents”) reflect in all material respects the terms set
out in the Commitment Letter (including all terms relating to the amount of
funds committed, the availability period and certain funds). Purchaser and
Purchaser Parent and Guarantor shall perform their respective obligations under
the Commitment Letter, Financing Documents and the Credit Agreement and shall
use their respective reasonable best efforts to maintain the Commitment Letter,
any Financing Documents and the Credit Agreement in full force and effect, shall
not cancel any commitments thereunder, and shall not permit any amendment,
modification, termination, replacement, restatement, cancellation or other
change to be made to the Commitment Letter, any Financing Documents or the
Credit Agreement, or grant any waiver, that would in any way (i) reduce the
aggregate amount of the financing committed and available to be drawn
thereunder, (ii) reduce the period of time for which funds are available to be
drawn, (iii) make the conditions to disbursement more onerous to Purchaser or
Purchaser Parent and Guarantor than those set forth in the Commitment Letter and
the Credit Agreement, respectively, or (iv) adversely affect Purchaser’s ability
to draw funds thereunder on the Closing Date sufficient to enable Purchaser to
pay the amount payable by Purchaser under Clause 3 and all fees and expenses
required to be paid in connection with such financing, refinancing existing
indebtedness, and achieve Closing hereunder. The limitations set out in the
preceding sentence shall not apply to the Commitment Letter or Credit Agreement
once the Financing Documents have been entered into.     5.6.2   Purchaser
undertakes to Seller that Purchaser shall take all action necessary to draw on
the Closing Date under either the Bridge Facility or the Credit Agreement or
both amounts sufficient for Purchaser to pay the amount payable under Clause 3
to the extent Purchaser does not use cash from Purchaser Parent and Guarantor.
Purchaser shall not be entitled to delay Closing in order to draw amounts under
any debt facility or to arrange any equity, debt or other securities issuance to
refinance or replace all or any part of the Bridge Facility.

5.7   Loan and deposit agreements       Seller covenants that, prior to Closing,
the loan under the Shareholder Loan Agreement, together with accrued interest
thereon, netted against (i) the loan under that certain loan agreement entered
into between the Company (as lender) and Seller (as borrower) during or about
September 2007, together with accrued interest thereon, and (ii) certain cash
deposits

18



--------------------------------------------------------------------------------



 



    made by the Company with Seller since 28 February 2007, together with
accrued interest thereon, shall have been converted, by way of an informal
capital contribution, to share premium on the Shares so that all of the parties’
obligations under the said loan agreements and deposit arrangements shall have
been terminated.

6.   CLOSING   6.1   Date and place       Subject to the satisfaction (or waiver
under Clause 4.3.2) of each of the Conditions Precedent:

  6.1.1   Closing shall take place in Amsterdam, the Netherlands, at the offices
of Seller’s Lawyers, commencing at 11h00 CET, but not completed before 16h30
CET, on the 5th (fifth) Business Day after satisfaction or waiver of the
Condition Precedent set out in Clause 4.1.1 (subject to the satisfaction (or
waiver occurs under Clause 4.3.2) of the other Conditions Precedent); or    
6.1.2   at such other date, time or location as may be agreed in writing by the
Parties.

6.2   Payment of Estimated Purchase Price; Closing actions

  6.2.1   Purchaser shall pay the Estimated Purchase Price in three parts to its
euro resident accounts with ABN AMRO, ING and Rabobank no later than on the day
immediately preceding the date scheduled for Closing pursuant to Clause 6.1, and
shall procure that, immediately after performance of the actions set out in
Paragraph 2 of Schedule 4, the Estimated Purchase Price is paid, with value on
the Closing Date, from the aforesaid accounts to three designated bank accounts
of Seller with the same banks.     6.2.2   At Closing, the Parties shall procure
that the actions set out in Schedule 4 are taken in the sequence set out
therein.

6.3   Repayment of Estimated Intra-Group Indebtedness

  6.3.1   Immediately following Closing:

  (a)   Purchaser shall procure that each relevant Group Company repays to the
relevant member of Seller’s Group (excluding any Group Company) the Estimated
Intra-Group Payables of said Group Company; and     (b)   Seller shall procure
that each relevant member of Seller’s Group (excluding any Group Company) repays
to each relevant Group Company the Estimated Intra-Group Receivables of said
Group Company;         in each case as set out in the Estimated Net Debt
Statement.

  6.3.2   The repayments made pursuant to Clause 6.3.1 shall, to the extent
legally permissible, be aggregated and discharged by way of set-off.

6.4   Breach of Closing obligations       If any Party breaches any material
obligation in Clauses 6.2 and 6.3 and Schedule 4 in relation to Closing,
Purchaser, in the case of breach by Seller, or

19



--------------------------------------------------------------------------------



 



    Seller, in the case of breach by Purchaser, shall be entitled (in addition
to and without prejudice to all other rights or remedies available, including
the right to claim damages) by notice served on or after the date set in Clause
6.1.1 for Closing:

  6.4.1   to terminate this Agreement (other than Clauses 1, 13 and 15.2 through
15.16), in which event the Parties shall forthwith take all such action as is
necessary to reverse any action already taken under Clauses 6.2 and 6.3 and
Schedule 4;     6.4.2   to effect Closing as far as practicable having regard to
the defaults which have occurred; or     6.4.3   to set a new date for Closing
(not being more than 20 (twenty) Business Days after the previously set date for
Closing) in which case the provisions of Clauses 6.2, 6.3 and 6.4 and Schedule 4
shall apply to Closing as so deferred.

7.   POST-CLOSING ADJUSTMENT   7.1   Net Debt Statement

  7.1.1   Within 5 (five) Business Days after the Closing Date, Seller shall
prepare and deliver to Purchaser a draft of the Net Debt Statement in the form
set out in Schedule 6 (Part 1) and prepared in accordance with Schedule 6
(Part 2).     7.1.2   In the event that Purchaser disagrees with the draft Net
Debt Statement, Purchaser shall within 10 (ten) Business Days after receipt
thereof, deliver notice of such disagreement to Seller, such notice (the “Notice
of Disagreement”) to specify (i) each line item in the draft statement with
which Purchaser disagrees, (ii) the amount of each adjustment proposed by
Purchaser and (iii) in reasonable detail, the reason for Purchaser’s
disagreement in respect of each such line item.     7.1.3   If Purchaser does
not deliver a Notice of Disagreement in terms of Clause 7.1.2, the draft Net
Debt Statement shall be final and binding on Seller and Purchaser (and each
relevant other member of Purchaser’s Group) for all purposes.     7.1.4   If
Purchaser delivers a Notice of Disagreement in terms of Clause 7.1.2, then:

  (a)   at the election of Seller, each line item in the draft Net Debt
Statement in respect of which Purchaser does not deliver a Notice of
Disagreement in accordance with Clause 7.1.2, shall be final and binding on
Seller and Purchaser (and each other member of Purchaser’s Group) for all
purposes; and     (b)   Seller and Purchaser shall attempt in good faith to
reach agreement in respect of those line items in the draft Net Debt Statement
in respect of which Purchaser has thus given Notice of Disagreement, provided
that if Seller and Purchaser do not reach such agreement within 10
(ten) Business Days of delivery of the Notice of Disagreement, Seller or
Purchaser may by notice to the other require that those line items in the draft
Net Debt Statement that have been properly specified in Purchaser’s Notice of
Disagreement in accordance with Clause 7.1.2

20



--------------------------------------------------------------------------------



 



      and subsequently have not been agreed upon between Seller and Purchaser
within the aforesaid 10 (ten) Business Days, be referred to the Reporting
Accountants in the terms of Schedule 6 (Part 3).

  7.1.5   In order to enable the preparation and determination of the Net Debt
Statement, Purchaser shall procure the keeping up-to-date and, subject to
reasonable notice, making available to Seller’s Representatives during normal
office hours of all books and records relating to the Group, and co-operate with
them with regard to the preparation and determination of the Net Debt Statement.
Purchaser shall procure that the Group Companies shall, in so far as it is
reasonable to do so, make available the services of their employees to assist
Seller in the performance of Seller’s duties and exercise of Seller’s rights
under this Clause 7.1.

7.2   Adjustments to Purchase Price and repayment of Intra-Group Indebtedness

  7.2.1   Net Debt

  (a)   If the Net Debt reflected in the Net Debt Statement is less than the
Estimated Net Debt, Purchaser shall pay to Seller an amount equal to such
deficit.     (b)   If the Net Debt reflected in the Net Debt Statement exceeds
the Estimated Net Debt, Seller shall repay Purchaser an amount equal to such
excess.

  7.2.2   Intra-Group Indebtedness         In respect of each Group Company:

  (a)   to the extent that the amount of any Intra-Group Payable reflected in
the Net Debt Statement is less than the amount of the Estimated Intra-Group
Payable repaid pursuant to Clause 6.3.1(a), Seller shall procure that the
relevant member of Seller’s Group pays to the Group Company an amount equal to
such deficit;     (b)   to the extent that the amount of any Intra-Group Payable
reflected in the Net Debt Statement exceeds the amount of the Estimated
Intra-Group Payable repaid pursuant to Clause 6.3.1(a), Purchaser shall procure
that the Group Company pays to the relevant member of Seller’s Group an amount
equal to such excess;     (c)   to the extent that the amount of any Intra-Group
Receivable reflected in the Net Debt Statement is less than the amount of the
Estimated Intra-Group Receivable repaid pursuant to Clause 6.3.1(b), Purchaser
shall procure that the Group Company pays to the relevant member of Seller’s
Group an amount equal to such deficit; and     (d)   to the extent that the
amount of any Intra-Group Receivable reflected in the Net Debt Statement exceeds
the amount of the Estimated Intra-Group Receivable repaid pursuant to Clause
6.3.1(b), Seller shall procure that the relevant member of Seller’s Group pays
to the Group Company an amount equal to such excess.

  7.2.3   Interest         Any payment to be made in accordance with this Clause
7.2 shall include interest thereon calculated, at the Interest Rate, from the
day after the Effective Time to the day of payment, both days inclusive.

21



--------------------------------------------------------------------------------



 



  7.2.4   Payment

  (a)   The due date for any payment to be made under this Clause 7.2, shall be
the 5th (fifth) Business Day after the Net Debt Statement has been finally
determined in accordance with Clause 7.1.4.     (b)   All payments (including
interest payments) made under this Clause 7.2 (excluding Clause 7.2.2) shall be
made on account of the Purchase Price.     (c)   To the extent legally
permissible, the payments to be made pursuant to this Clause 7.2, shall be
aggregated and discharged by way of set-off.

8.   WARRANTIES   8.1   Seller’s Warranties

  8.1.1   Subject to the remaining provisions of this Clause 8 and to Clauses 9
and 10, Seller represents and warrants to Purchaser and Purchaser Parent and
Guarantor and, as an irrevocable third party stipulation (`derdenbeding´) after
Closing, to the Company and members of the Group that the statements set out in
Schedule 7 (Part 1) were true and accurate at the Reference Time, except for the
Seller’s Warranty set out in Paragraph 2(a)(ii) (the Accounts) which Seller
represents and warrants as being true and accurate at the Accounts Date.    
8.1.2   Each Seller’s Warranty applies only to the subject expressly referred to
therein. Without detracting from the generality of the foregoing, but with the
exception of the generality of Paragraphs 2(a), 4(b), and 15(a) of Schedule 7
(Part 1), the only Seller’s Warranties given:

  (a)   in respect of real property, are those contained in Paragraph 5 of
Schedule 7 (Part 1) and all other Seller’s Warranties shall be deemed not to be
given in respect of real property;     (b)   in respect of Intellectual
Property, are those contained in Paragraph 6 of Schedule 7 (Part 1) and all
other Seller’s Warranties shall be deemed not to be given in respect of
Intellectual Property;     (c)   in respect of employment or pension matters,
are those contained in Paragraph 8 of Schedule 7 (Part 1) and all other Seller’s
Warranties shall be deemed not to be given in respect of such matters;     (d)  
in respect of HSE matters, are those contained in Paragraph 8(a)(iii) and
Paragraph 10 of Schedule 7 (Part 1) and all other Seller’s Warranties shall be
deemed not to be given in respect of HSE matters;     (e)   in respect of
anti-trust, fair trading, dumping, state and consumer protection or similar
matters, are those contained in Paragraph 11 of Schedule 7 (Part 1) and all
other Seller’s Warranties shall be deemed not to be given in respect of such
matters; and

22



--------------------------------------------------------------------------------



 



  (f)   in respect of Tax matters, are those contained in Paragraph 14 of
Schedule 7 (Part 1) and all other Seller’s Warranties shall be deemed not to be
given in respect of such matters.

  8.1.3   Seller shall provide to Purchaser and Purchaser Parent and Guarantor a
certificate at Closing representing and warranting that Seller’s Warranties are
true and accurate at Closing as if they had been repeated at Closing, except for
those that refer to a specific date, provided that:

  (a)   the reference to the 12-month period in Paragraph 7(c) of Schedule 7
(Part 1) shall be deemed to be the 12-month period commencing at the Reference
Time; and     (b)   the foregoing repetition of warranties provided for above
shall not apply to Paragraphs 2(a), 8(b)(i), and 15(a)(iv) of Schedule 7
(Part 1).

  8.1.4   Each of Purchaser and Purchaser Parent and Guarantor acknowledges and
agrees that Seller makes no representation or warranty as to the accuracy of any
forecasts, estimates, projections, statements of intent or statements of opinion
howsoever provided to Purchaser or any of its Representatives. Purchaser
acknowledges that no representations or warranties, express or implied, have
been given or are given by Seller or any of its Representatives other than
Seller’s Warranties.     8.1.5   Any Seller’s Warranty qualified by the
expression “so far as Seller is aware” or any similar expression shall be deemed
to refer to the knowledge of those members of Seller’s corporate staff whose
names are set out in Schedule 7 (Part 3), who shall be deemed to have knowledge
of such matters as they would have discovered had they made reasonable enquiries
within the Group.     8.1.6   The applicability of article 7:17 of the
Netherlands Civil Code is hereby excluded.

8.2   Disclosure       Seller’s Warranties are limited by, and Seller shall not
be in breach of or liable for any Seller’s Warranties in respect of, the matters
disclosed in:

  8.2.1   the Prospectus;     8.2.2   the Accounts;     8.2.3   the Disclosure
Letter;     8.2.4   this Agreement;     8.2.5   those documents made available
in the Data Room in respect of which Purchaser Parent and Guarantor and its
Representatives were granted printing privileges on or prior to 9 March 2007
which are listed in Schedule 10;     8.2.6   any publicly available documents
filed with, or furnished to, the U.S. Securities and Exchange Commission by
Seller prior to Closing;     8.2.7   the written management presentation held on
7 March 2007 as made available to Purchaser Parent and Guarantor at or prior to
Signing; and

23



--------------------------------------------------------------------------------



 



  8.2.8   in correspondence or other written material, sent or provided
(including by electronic transmission) by Seller or its Representatives, as from
28 February 2007 to the Reference Time, to Purchaser Parent and Guarantor or its
Representatives, together with the contents of all enclosures thereto, which are
attached on Schedule 11.

8.3   Purchaser’s and Purchaser Parent and Guarantor’s Warranties

  8.3.1   Purchaser represents and warrants to Seller that, as at the date of
the execution of this Agreement:

  (a)   the statements set out in Schedule 7 (Part 4) are true and accurate in
all material respects; and     (b)   neither Purchaser nor any of its
Representatives, is aware of any breach of Seller’s Warranties or of any fact or
circumstance which could give rise to a breach of Seller’s Warranties.

  8.3.2   Purchaser Parent and Guarantor represents and warrants to Seller that,
at the Reference Time:

  (a)   the statements set out in Schedule 7 (Part 4) were true and accurate in
all material respects as if made by Purchaser Parent and Guarantor in respect of
itself; and     (b)   neither Purchaser Parent and Guarantor, nor any other
member of Purchaser’s Group, nor any of their respective Representatives, is
aware of any breach of Seller’s Warranties or of any fact or circumstance which
could give rise to a breach of Seller’s Warranties.

  8.3.3   Purchaser shall provide to Seller a certificate at Closing
representing and warranting that the statements set out in Schedule 7 (Part 4)
are true and accurate at Closing as if they had been repeated at Closing.    
8.3.4   Purchaser Parent and Guarantor shall provide to Seller a certificate at
Closing representing and warranting that the statements set out in Schedule 7
(Part 4) are true and accurate at Closing as if they had been repeated by
Purchaser Parent and Guarantor in respect of itself at Closing.

8.4   Liability for breach

  8.4.1   Subject to Clauses 4.3.3 and 6.4.1, in the event of any breach by
Seller under this Agreement, Purchaser shall not have the right to terminate or
rescind this Agreement and as its sole and exclusive remedy and subject to any
other applicable limitations of liability, shall have the right, after the
Closing Date, to claim the Losses suffered or incurred by Purchaser as a result
of such breach, it being agreed that a Loss suffered by the relevant Group
Company in respect of such breach shall, subject to any other applicable
limitations of liability, be deemed to be a Loss suffered by Purchaser.    
8.4.2   In the event of any breach of Purchaser’s Warranties, Seller shall be
entitled to claim the Losses suffered or incurred by Seller and any other member
of Seller’s Group as a result of such breach.

24



--------------------------------------------------------------------------------



 



  8.4.3   For purposes of this Agreement and subject to Clause 8.2, it is agreed
that a breach of a Seller’s Warranty or Purchaser’s Warranty, as the case may
be, shall occur where same is untrue or inaccurate on any date as at which the
same is given.

8.5   Master Separation Agreement

  8.5.1   For purposes of the Master Separation Agreement, Seller agrees, as an
irrevocable third party stipulation (`derdenbeding´) in favour of the Company,
that the Company shall have no obligation under the Master Separation Agreement
to compensate or indemnify Seller (or any other member of Seller’s Group
(excluding the Group)), for any Liabilities or Losses which, but for this
provision, would give rise to such obligation as a result of contamination with
Hazardous Substances caused by an act or omission of (a) any member of Seller’s
Group (excluding the Group) or (b) any third party (excluding the Group
Companies) for whose acts or omissions a member of Seller’s Group (excluding the
Group) is responsible.     8.5.2   For purposes of the Master Separation
Agreement, Seller agrees, as an irrevocable third party stipulation
(`derdenbeding´) in favour of Purchaser and Purchaser Parent and Guarantor, that
they shall be the beneficiary of the obligations of Seller to the Company under
the Master Separation Agreement, provided that the foregoing shall not apply to
the extent that it would result in any increase of Seller’s obligations under
the Master Separation Agreement.     8.5.3   For purposes of the Master
Separation Agreement, Purchaser shall, as of and after Closing, procure that no
member of Purchaser’s Group exercises any right under the Master Separation
Agreement to be compensated or indemnified for any Liabilities or Losses which,
but for this provision, would give rise to such right as a result of
contamination with Hazardous Substances caused by an act or omission of (a) any
member of the Group or (b) any third party (excluding Seller’s Group) for whose
acts or omissions a member of the Group is responsible.     8.5.4   Seller and
Purchaser agree that, for purposes of the Master Separation Agreement, any
liability of Seller, or any liability that Seller would have but for Clauses 9.2
(minimum claims), 9.3 (aggregate minimum claims) and 9.4 (maximum liability),
under this Agreement shall not qualify as an Assumed Liability (as defined in
the Master Separation Agreement) or a Liability referred to in Clause 3.1.2 of
the Master Separation Agreement or any other matter for which the Company is
required to indemnify or compensate Seller under the Master Separation
Agreement.     8.5.5   As between Seller and Purchaser and Purchaser Parent and
Guarantor, in the event of a conflict between the provisions of the Master
Separation Agreement and this Agreement, the provisions of this Agreement shall
prevail.

9.   LIMITATION OF LIABILITY   9.1   Time limitation       Seller shall not be
liable in respect of any claim under this Agreement unless a notice of the claim
is given to Seller specifying the matters set out in Clause 10.2:

25



--------------------------------------------------------------------------------



 



  9.1.1   in the case of any claim under Paragraphs 1 and 2(b) of Schedule 7
(Part 1) (Incorporation, authority, corporate action, the Shares and the Group
Companies), within the statutory limitation period applicable in the relevant
jurisdiction for giving notice of any such claim;     9.1.2   in the case of any
claim under Paragraph 14 of Schedule 7 (Part 1) (Tax warranties), within 30
(thirty) days after expiry of the statutory limitation period applicable in the
relevant jurisdiction for the Tax matter giving rise to such claims and any
applicable term during which additional assessments can be levied under the
relevant Law;     9.1.3   in the case of any claim under Paragraph 8(a)(iii) and
Paragraph 10 of Schedule 7 (Part 1) (HSE matters), within 36 (thirty-six) months
after the Effective Time; and     9.1.4   in the case of any other claim, within
18 (eighteen) months after the Effective Time.

9.2   Minimum claims       Without detracting from any other limitations of
liability set out in this Agreement, Seller shall only be liable under this
Agreement in respect of any individual claim, or a series of claims arising from
identical facts, to the extent that the liability agreed or determined in
respect of such claim or series of claims exceeds EUR 10 million (ten million
euro), provided that this limitation shall not apply to any liability of Seller
arising under Schedule 8 (Tax Indemnities and Tax matters).   9.3   Aggregate
minimum claims       Without detracting from any other limitations of liability
set out in this Agreement, Seller shall not be liable under this Agreement in
respect of a claim unless and until the aggregate amount of all claims for which
Seller would otherwise be liable under this Agreement, exceeds EUR 50 million
(fifty million euro) (but then for the full amount), provided that this
limitation shall not apply to any liability of Seller arising under Schedule 8
(Tax Indemnities and Tax matters).   9.4   Maximum liability       The aggregate
liability of Seller in respect of all claims under this Agreement shall not
exceed EUR 850 million (eight hundred and fifty million), provided that this
limitation shall not apply to any liability of Seller arising (a) from a breach
of Seller’s Warranty in respect of Paragraphs 1(a), 1(b), 1(e), 2(b)(i) and
2(b)(ii) of Schedule 7 (Part 1), or (b) under Schedule 8 (Tax Indemnities and
Tax matters).   9.5   Provisions       Seller shall not be liable under this
Agreement in respect of any claim if and to the extent that any allowance,
provision or reserve is made in the Net Debt Statement, or in the Accounts for
the matter giving rise to the claim.   9.6   Matters arising after Reference
Time / Effective Time       Seller shall not be liable under this Agreement in
respect of any matter, act, omission or circumstance (or any combination
thereof), including the aggravation of a matter or circumstance, to the extent
that the same would not have occurred but for:

26



--------------------------------------------------------------------------------



 



  9.6.1   any matter or thing done or omitted to be done as required by this
Agreement or otherwise at the request and with the written approval of
Purchaser, or any other member of Purchaser’s Group;     9.6.2   any act,
omission or transaction of Purchaser or any other member of Purchaser’s Group,
or their respective directors, officers, employees or agents or successors in
title, after the Reference Time;     9.6.3   any act, omission or transaction of
any of the Group Companies, or their respective directors, officers, employees
or agents or successors in title, after Closing;     9.6.4   the passing of, or
any change in, any Law or administrative practice of any Governmental Authority
after the Reference Time, including any increase in the rates of Taxation or any
imposition of Taxation or any withdrawal of relief from Taxation not actually in
effect at the Reference Time;     9.6.5   any change in any accounting or
Taxation policy, basis or practice of Purchaser or any other member of
Purchaser’s Group introduced after the Reference Time; or     9.6.6   any change
in any accounting or Taxation policy, basis or practice of any of the Group
Companies introduced after the Effective Time.

9.7   Purchaser’s Insurance       Seller shall not be liable in respect of any
claims made by Purchaser or any other member of Purchaser’s Group, to the extent
that the Losses in respect of which a claim is made, are covered by a policy of
insurance in force immediately prior to the Closing Date and insofar as any
member of the Group or another member of Purchaser’s Group actually has
recovered under such insurance, provided that Purchaser shall procure that the
relevant insurance claim is and continues to be pursued with reasonable
diligence.   9.8   Net financial benefit       Seller shall not be liable under
this Agreement in respect of any claims to the extent of any corresponding
savings realized by or quantifiable net financial benefit realized to Purchaser
or any other member of Purchaser’s Group arising in respect of such Losses or
the facts giving rise to such Losses (for example, without limitation, where the
amount (if any) by which any Taxation for which Purchaser or any other member of
Purchaser’s Group would otherwise have been accountable or liable to be assessed
is actually or will actually be reduced or extinguished as a result of the
matter giving rise to such liability).   9.9   Mitigation of Losses      
Purchaser shall procure that all commercially reasonable efforts are made and
all commercially reasonable assistance is given to avoid or mitigate any Losses
which in the absence of mitigation might give rise to a liability in respect of
any claim under this Agreement.   9.10   Purchaser’s right to recover

  9.10.1   Recovery for direct Losses         Seller shall only be liable in
respect of direct losses and shall not be liable in respect of any indirect or
consequential losses.

27



--------------------------------------------------------------------------------



 



  9.10.2   Recovery from third parties         Purchaser shall, and shall
procure that any other relevant member of Purchaser’s Group shall, promptly take
all reasonably necessary steps to enforce recovery against all third parties in
respect of Losses that are the subject matter of a claim against Seller. If,
before Seller pays an amount in discharge of any claim under this Agreement, any
member of Purchaser’s Group has recovered (whether by payment, discount, credit,
relief, insurance or otherwise) from a third party a sum which compensates any
member of Purchaser’s Group (in whole or in part) in respect of the Loss which
is the subject matter of the claim, then Seller’s obligations shall be reduced
to the extent of the recoveries so received by any member of Purchaser’s Group.
If Seller has paid an amount in discharge of any claim under this Agreement and
any member of Purchaser’s Group subsequently recovers (whether by payment,
discount, credit, relief, insurance or otherwise) from a third party a sum which
compensates any member of Purchaser’s Group (in whole or in part) in respect of
the Loss which is the subject matter of the claim, then Purchaser shall procure
that the relevant member of Purchaser’s Group forthwith pays to Seller the
amount recovered, less any costs and expenses reasonably incurred in obtaining
such recovery and limited to the amount actually paid by Seller in respect of
the claim.     9.10.3   Double claims         Purchaser shall not be entitled to
recover from Seller under this Agreement more than once in respect of the same
Losses suffered. Without detracting from any other limitations of liability set
out in this Agreement, in the event that any matter, act, omission or
circumstance (or any combination thereof) giving rise to a breach of a Seller’s
Warranty is the subject of an indemnity under this Agreement, Purchaser’s claim
shall be limited to a claim under said indemnity.     9.10.4   Fraud         The
limitations set out in this Clause 9 shall not apply to the extent the relevant
claim relates to any fraudulent acts or willful misconduct on part of Seller’s
Group (excluding the Group).

10.   CLAIMS   10.1   Notification of potential claims       If Purchaser or any
other member of Purchaser’s Group becomes aware of any matter or circumstance
that may give rise to a claim against Seller under this Agreement, save for any
claim made under Schedule 8 (Tax Indemnities and Tax matters), Purchaser shall
within 40 (forty) Business Days deliver a notice to Seller setting out such
information as is available to Purchaser or any other member of Purchaser’s
Group as is reasonably necessary to enable Seller to assess the merits of the
claim, to act to preserve evidence and to make such provision as Seller may
consider necessary, provided that failure to give such notification within the
aforesaid 40 (forty) Business Days shall not affect Purchaser’s right to make
the claim except to the extent any member of Seller’s Group shall

28



--------------------------------------------------------------------------------



 



    have been or will be actually prejudiced as a result of such failure.   10.2
  Notification of claims       Without detracting from Clause 10.1, notices of
claims under this Agreement shall be given by Purchaser to Seller within the
time limits specified in Clause 9.1, specifying full information of the legal
and, to the extent available, factual basis of the claim and the evidence on
which Purchaser relies and, if practicable, an estimate of the amount of Losses
which are, or are to be, the subject of the claim (including any Losses which
are contingent on the occurrence of any future event).   10.3   Commencement of
proceedings       Without detracting from Clause 10.2, any claim notified to
Seller shall (if it has not been previously satisfied, settled or withdrawn) be
deemed to be irrevocably withdrawn 12 (twelve) months after the notice is given
pursuant to Clause 10.2 unless legal proceedings (including the dispute
resolution procedures set forth in Clause 15.15.3) in respect of it have been
formally commenced.   10.4   Investigation by Seller       In connection with
any matter or circumstance notified by Purchaser pursuant to Clause 10.1 or
10.2:

  10.4.1   Purchaser shall procure that the relevant members of Purchaser’s
Group allow reasonable access during normal business hours to Seller and its
financial, accounting, legal and other advisers to investigate the matter or
circumstance alleged to give rise to such claim and whether and to what extent
any amount is or may be payable in respect of such claim; and     10.4.2  
Purchaser shall use its reasonable efforts to procure that the relevant members
of Purchaser’s Group disclose to Seller all relevant information of which
Purchaser or any other member of Purchaser’s Group is aware which relates to the
claim and shall procure that all relevant members of Purchaser’s Group shall
give, subject to their being paid reasonable costs and expenses, all such
information and assistance, including reasonable access to premises and
personnel, and the right to examine and copy or photograph any assets, accounts,
documents and records, in each case as Seller or its financial, accounting,
legal or other advisers may reasonably request.

10.5   Procedure for third party claims       If the claim notified to Seller is
a result of or in connection with a claim by or liability to a third party then:

  10.5.1   no admissions in relation to such third party claim shall be made by
or on behalf of Purchaser or any other member of Purchaser’s Group and the claim
shall not be compromised, disposed of or settled without the prior written
consent of Seller;     10.5.2   Seller shall be entitled at its own expense and
in its absolute discretion, by notice to Purchaser, and Purchaser’s Group shall
duly and fully co-operate to allow Seller, to take such action after
consultation with Purchaser as it deems reasonably necessary to avoid, dispute,
deny, defend, resist, appeal, compromise or contest such claim or liability
(including making counterclaims or other claims against third parties) in the

29



--------------------------------------------------------------------------------



 



      name of and on behalf of Purchaser or other member of Purchaser’s Group
concerned and to control the conduct of any related proceedings, negotiations or
appeals; and     10.5.3   where Seller has issued a notice pursuant to Clause
10.5.2, Purchaser’s Group shall give, subject to their being paid reasonable
costs and expenses, all such information (other than such correspondence as is
subject to legal professional privilege of any member of Purchaser’s Group or
their advisors) and assistance including access to premises and personnel, and
the right to examine and copy or photograph any assets, accounts, documents and
records, as Seller may reasonably request for the purpose referred to in Clause
10.5.2, including instructing such professional or legal advisers as Seller may
nominate to act on behalf of Purchaser or other member of Purchaser’s Group
concerned but in accordance with Seller’s instructions, it being agreed that
Seller shall consult with Purchaser on all relevant matters relating to the
claim and shall forward or procure to be forwarded to Purchaser copies of all
material external correspondence (other than such correspondence as is subject
to legal professional privilege of any member of Seller’s Group) relating to the
claim.

10.6   Third party stipulation limitation       The provisions of this Clause 10
shall apply mutatis mutandis to any claim made by a third party under a third
party stipulation included in this Agreement.   11.   TAX MATTERS      
Purchaser and Seller hereby agree to the matters set out in Schedule 8.   12.  
RESTRICTIONS   12.1   Restrictions on Seller

  12.1.1   Seller undertakes with Purchaser and, as an irrevocable third party
stipulation (`derdenbeding´) after Closing, the Company and all other Group
Companies, to procure that no member of Seller’s Group will, during the
Restricted Period:

  (a)   undertake in any capacity any Restricted Activity or any business
activity which is of the same or similar type thereto and which is or is likely
to be in competition therewith; or     (b)   induce or seek to induce any
Restricted Employee to become employed whether as employee, consultant or
otherwise by any member of Seller’s Group, whether or not such Restricted
Employee would thereby commit a breach of his contract of service, provided that
the placing of an advertisement of a post available to a member of the public
generally and the recruitment of a person through an employment agency shall not
constitute a breach of this Clause 12.1.1(b), provided that no member of
Seller’s Group instructs or encourages such agency to approach any Restricted
Employee.

30



--------------------------------------------------------------------------------



 



  12.1.2   The restriction in Clause 12.1.1(a) shall not operate to prohibit any
member of Seller’s Group from:

  (a)   acquiring all or part of the outstanding issued share capital of a
company that undertakes Restricted Activity, provided that such company’s
Restricted Activities represent less than 25% (twenty-five percent) of its
aggregate annual turnover, as published in its last approved annual accounts, or
less than 10% of the combined aggregate turnover of such company and Seller’s
Group, based on the last approved consolidated annual accounts of Seller’s Group
and such company on a pro forma basis, provided that, notwithstanding anything
to the contrary, Seller shall not be prohibited from merging with, or being
acquired by, any company if the primary purpose of such merger or acquisition
was not to avoid the application of this Clause 12.1; or     (b)   fulfilling
any obligation pursuant to this Agreement and any agreement to be entered into
pursuant to this Agreement.

12.2   Restriction on Purchaser       Purchaser’s Group shall not during the
Restricted Period actively induce or directly seek to induce any person employed
in Seller’s Group to become employed by any member of Purchaser’s Group,
provided that the placing of an advertisement of a post available to a member of
the public generally and the recruitment of a person through an employment
agency shall not constitute a breach of this Clause 12.2, provided that no
member of Purchaser’s Group instructs or encourages such agency to approach any
such person.   13.   PURCHASER PARENT AND GUARANTOR GUARANTEE   13.1   Guarantee
      Purchaser Parent and Guarantor hereby, as a separate and independent
obligation, unconditionally and irrevocably guarantees to Seller, and shall be
jointly and severally liable, as co-principal debtor, (`hoofdelijke
aansprakelijkheid´) to Seller for the due and punctual performance and
observance by Purchaser, and any other relevant member of Purchaser’s Group, and
their assigns, of all their obligations, commitments, undertakings, warranties
and indemnities under or pursuant to this Agreement and the Retained Intra-Group
Agreements (the “Guaranteed Obligations”).   13.2   Default; enforcement;
non-waiver

  13.2.1   If and whenever a default occurs for any reason whatsoever in the
performance of any of the Guaranteed Obligations, Purchaser Parent and Guarantor
shall forthwith upon demand unconditionally perform (or procure performance of)
and satisfy (or procure the satisfaction of) the Guaranteed Obligations in
regard to which such default has been made in the manner prescribed by and
subject to the rights and limitations contained in this Agreement.     13.2.2  
The liability of Purchaser Parent and Guarantor under this Clause 13 shall not
be released or diminished by any variation of the Guaranteed Obligations or any

31



--------------------------------------------------------------------------------



 



      forbearance, neglect or delay in seeking performance of the Guaranteed
Obligations or any granting of time for such performance.

14.   CONFIDENTIALITY   14.1   Announcements       No announcement or circular
in connection with the existence or the subject matter of this Agreement shall
be made or issued by or on behalf of any member of Seller’s Group or Purchaser’s
Group without the prior written approval of Seller and Purchaser. This shall not
affect any announcement, filing or circular required by Law or the rules of any
recognized stock exchange on which the shares of Seller or Purchaser Parent and
Guarantor are listed, provided that the party with an obligation to make an
announcement or issue a circular shall consult with Purchaser Parent and
Guarantor or Seller, as the case may be, insofar as is reasonably practicable
before complying with such an obligation, and afford such party reasonable
opportunity to review and comment upon any such announcement, filing or
circular.   14.2   Confidentiality undertaking

  14.2.1   The Confidentiality Agreement shall cease to have any force or effect
from Closing.     14.2.2   Subject to Clause 14.1 and Clause 14.2.3, each of the
Parties shall treat as strictly confidential and not disclose or use any
information contained in or received or obtained as a result of entering into
this Agreement (or any agreement entered into pursuant to this Agreement) which
relates to:

  (a)   the provisions of this Agreement or any agreement entered into pursuant
to this Agreement;     (b)   the negotiations relating to this Agreement (or any
such other agreement); or     (c)   a Party to this Agreement or the business
carried on by it or any member of its group of companies.

  14.2.3   Clause 14.2.2 shall not prohibit disclosure or use of any information
if and to the extent:

  (a)   the disclosure or use is required by or reasonably necessary under Law
or any recognized stock exchange on which the shares of any Party are listed;  
  (b)   the disclosure or use is required to vest the full (reasonably expected)
benefit of this Agreement in any Party;     (c)   the disclosure or use is
required for the purpose of any judicial proceedings arising out of this
Agreement or any other agreement entered into under or pursuant to this
Agreement or the disclosure is made to a Tax Authority in connection with the
Tax affairs of the disclosing Party;     (d)   the disclosure is made to
professional advisers of any Party or to lenders, underwriters or financial
advisers to any Party or their legal advisers on terms that such professional
advisers, lenders, underwriters or financial advisers or

32



--------------------------------------------------------------------------------



 



      legal advisers undertake to comply with the provisions of Clause 14.2.2 in
respect of such information as if they were a party to this Agreement, or to
ratings agencies;     (e)   the information is or becomes publicly available
(other than by breach of the Confidentiality Agreement or of this Agreement);  
  (f)   the other Party has given prior written approval to the disclosure or
use;     (g)   the information is independently developed after Closing; or    
(h)   the disclosure is made by a Party in connection with an offering of debt
or equity securities made after a positive advice has been secured by Seller in
relation to the transactions contemplated by this Agreement under the
Netherlands Works Council Act;

      provided that prior to disclosure or use of any information pursuant to
Clause 14.2.3(a), 14.2.3(b), or 14.2.3(c), the Party concerned shall, to the
extent practically possible, promptly notify the other Party of such requirement
with a view to providing the other Party with the opportunity to contest such
disclosure or use or to otherwise agree the timing and content of such
disclosure or use.

15.   MISCELLANEOUS   15.1   Further assurances       Each of the Parties shall
from time to time execute such documents and perform such acts and things as the
other Party may reasonably require to give either Party the full benefit of this
Agreement. Seller will provide Purchaser with such assistance as Purchaser may
reasonably require in order to allow Purchaser to accomplish the purposes of any
Restructuring Transaction.   15.2   Whole agreement

  15.2.1   This Agreement contains the whole agreement between the parties to
this Agreement relating to the subject matter of this Agreement, to the
exclusion of any terms implied by Law which may be excluded by contract, and
supersedes any previous written or oral agreement between the parties to this
Agreement in relation to the matters dealt with in this Agreement.     15.2.2  
Purchaser acknowledges that it has not been induced to enter into this Agreement
by any representation, warranty or undertaking not expressly set out in this
Agreement.

15.3   No assignment

  15.3.1   This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors and permitted assigns. None of the
Parties may assign any of its rights or delegate any of its obligations under
this Agreement, by operation of Law or otherwise, without the prior written
consent of the other Party, except as provided in Clause 15.3.2, except with
respect to any Group Company Sale by a member of Purchaser’s Group in accordance
with the terms of this Agreement, and except that each of Seller and Purchaser
may assign any and all of its rights or delegate any and

33



--------------------------------------------------------------------------------



 



      all of its obligations under this Agreement to one or more of its direct
or indirect wholly owned subsidiaries (but no such assignment shall relieve
Seller or Purchaser, as applicable, of any of its obligations under this
Agreement).     15.3.2   Any obligation of any Party to the other Party under
this Agreement which is performed, satisfied or fulfilled completely by a member
of such Party’s Group, shall be deemed to have been performed, satisfied or
fulfilled by such Party.

15.4   Waiver       No waiver of any provision of this Agreement shall be
effective unless in writing and signed by or on behalf of the party entitled to
give such waiver.   15.5   Variation       No variation of this Agreement shall
be effective unless in writing and signed by or on behalf of each of the
Parties.   15.6   Third party rights       Save as expressly otherwise stated,
this Agreement does not contain a stipulation in favour of a third party
(`derdenbeding´).   15.7   Rescission       Without prejudice to Clauses 4.3.3
and 6.4.1, each Party waives its right to rescind (`ontbinden´) this Agreement
on the basis of section 6:265 of the Netherlands Civil Code. Furthermore, a
mistaken party shall bear the risk of any mistake (`dwaling´) in making this
Agreement.   15.8   Method of payment

  15.8.1   Wherever in this Agreement provision is made for a payment to be made
or procured by Seller to Purchaser, Seller shall arrange that such payment shall
be made by Seller for itself and on behalf of the relevant member of Seller’s
Group to Purchaser for itself and on behalf of the relevant member of
Purchaser’s Group.     15.8.2   Wherever in this Agreement provision is made for
a payment to be made or procured by Purchaser to Seller, Purchaser shall arrange
that such payment shall be made by Purchaser for itself and on behalf of the
relevant member of Purchaser’s Group to Seller for itself and on behalf of the
relevant member of Seller’s Group.     15.8.3   Any such payments shall be
effected by crediting for same day value the account specified by Seller or
Purchaser, as the case may be, on behalf of the Party entitled to the payment
(reasonably in advance and in sufficient detail to enable payment by telegraphic
or other electronic means to be effected) on or before the due date for payment.
    15.8.4   Payment of a sum in accordance with this Clause shall be a good
discharge to the payer (and those on whose behalf such payment is made) of its
obligation to make such payment and the payer (and those on whose behalf such
payment is made) shall not be obliged to see to the application of the payment
as between those on whose behalf the payment is received.

34



--------------------------------------------------------------------------------



 



15.9   Costs       Unless this Agreement provides otherwise, all costs which a
party has incurred or must incur in preparing, concluding or performing this
Agreement are for its own account. All transfer and other similar Taxes and all
notarial fees payable in connection with the sale, transfer or purchase of the
Shares and the Shareholder Loan Claim under this Agreement shall be paid by
Purchaser.   15.10   Interest       If any Party defaults in the payment when
due of any sum payable under this Agreement, the liability of that Party shall
be increased to include interest on such sum from the date when such payment is
due until the date of actual payment (as well after as before judgment) at the
Interest Rate.   15.11   Notices

  15.11.1   Any notice in connection with this Agreement (a “Notice”) shall be:

  (a)   in writing;     (b)   in English; and     (c)   delivered by hand, fax,
registered post or by courier using an internationally recognized courier
company.

  15.11.2   A Notice to Seller shall be sent to Seller at the following address,
or such other person or address as Seller may notify to Purchaser from time to
time:         Akzo Nobel N.V.         Strawinskylaan 2555         1077 ZZ
Amsterdam         The Netherlands         Fax: +31 20 502 7620        
Attention: General Counsel     15.11.3   A Notice to Purchaser and/or Purchaser
Parent and Guarantor shall be sent to Purchaser and/or Purchaser Parent and
Guarantor, as the case may be, at the following address, or such other person or
address as Purchaser Parent and Guarantor may notify to Seller from time to
time:         Schering-Plough Corporation         2000 Galloping Hill Road      
  Kenilworth, NJ 07033-0530         United States of America         Fax: +1
(0) 908 298 7555

35



--------------------------------------------------------------------------------



 



        Attention: General Counsel  

  15.11.4   A Notice shall be effective upon receipt and shall be deemed to have
been received:

  (a)   at the time of delivery, if delivered by hand, registered post or
courier;     (b)   at the time of transmission in legible form, if delivered by
fax.

15.12   Invalidity       If any provision in this Agreement shall be held to be
illegal, invalid or unenforceable, in whole or in part, under any Law:

  15.12.1   such provision or part shall to that extent be deemed not to form
part of this Agreement but the legality, validity or enforceability of the
remainder of this Agreement shall not be affected;     15.12.2   Seller and
Purchaser shall use reasonable efforts to agree a replacement provision that is
legal, valid and enforceable to achieve so far as possible the intended effect
of the illegal, invalid or unenforceable provision.

15.13   Counterparts       This Agreement may be entered into in any number of
counterparts, all of which taken together shall constitute one and the same
instrument. Parties may enter into this Agreement by signing any such
counterpart.   15.14   Notary       With reference to the Rules of Professional
Conduct (`Verordening beroeps- en gedragsregels´) of the Royal Dutch
Organization of Civil Law Notaries (`Koninklijke Notariële Beroepsorganisatie´)
all parties expressly agree that (i) De Brauw Blackstone Westbroek N.V. acts as
counsel to Seller in connection with, or acts as counsel for or on behalf of
Seller in the event of any dispute relating to, this Agreement or any related
agreement, and that (ii) a civil law notary of De Brauw Blackstone Westbroek
N.V. executes deeds connected with this Agreement or any related agreement.  
15.15   Dispute resolution

  15.15.1   Seller and Purchaser and, if applicable, Purchaser Parent and
Guarantor shall attempt in good faith to resolve promptly any dispute arising
out of or relating to this Agreement by negotiation, with the exception of
disputes with regard to the determination of the Net Debt Statement pursuant to
Clause 7.1.2 which are to be negotiated and resolved as set out in said Clause.
If the matter (excluding disputes with regard to the determination of the Net
Debt Statement pursuant to Clause 7.1.2) is not resolved in the normal course of
business, either Party may give the other Party written notice of any such
unresolved dispute, after which the dispute shall be referred to senior
executives of each Party, who shall similarly attempt to resolve the dispute.  
  15.15.2   If the dispute referred to in Clause 15.15.1 (with the exception of
disputes with regard to the determination of the Net Debt Statement pursuant to
Clause 7.1.2) has not been resolved by negotiation within 45 (forty-five)
Business Days after delivery of the written notice referred to in Clause
15.15.1, or if Seller’s, Purchaser’s or Purchaser Parent and Guarantor’s senior
executives, as the case may be, fail to meet within 20 (twenty)

36



--------------------------------------------------------------------------------



 



      Business Days after delivery of such notice, then Seller and Purchaser
and/or Purchaser’s Parent, as the case may be, shall endeavour to settle the
dispute by mediation in the Netherlands in accordance with the rules of ACB
Mediation. The language of the mediation shall be English.     15.15.3   If the
dispute referred to in Clause 15.15.1 (with the exception of disputes with
regard to the determination of the Net Debt Statement pursuant to Clause 7.1.2)
has not been resolved by mediation as provided in Clause 15.15.2 within 90
(ninety) Business Days after the initiation of such procedure, then, at the
election of Seller or Purchaser or Purchaser Parent and Guarantor, as the case
may be, the dispute shall be finally and exclusively settled by arbitration in
the Netherlands in accordance with the rules of arbitration of the Netherlands
Arbitration Institute (`Nederlands Arbitrage Instituut´). The tribunal shall
comprise three arbitrators. The procedure shall be conducted in the English
language in accordance with the rules of law (`regelen des rechts´).

15.16   Governing law

  15.16.1   This Agreement and the documents to be entered into pursuant to it,
save as expressly otherwise provided therein, shall be governed by and construed
in accordance with the Law of the Netherlands.     15.16.2   Parties exclude the
application of the United Nations Convention on Contracts for the International
Sale of Goods to this Agreement and the documents to be entered into pursuant to
it.

AGREED AND SIGNED:
on 30 September 2007 for and on behalf of Purchaser:

                  SCHERING-PLOUGH INTERNATIONAL C.V.            
 
               
 
                         
Name:
          Name:    
Title:
          Title:    

On 30 September 2007 for and on behalf of Purchaser Parent and Guarantor:
SCHERING-PLOUGH CORPORATION

                           
Name:
          Name:    
Title:
          Title:    

37



--------------------------------------------------------------------------------



 



on 30 September 2007 for and on behalf of Seller:

                  AKZO NOBEL N.V.            
 
               
 
               
 
                         
Name:
          Name:    
Title:
          Title:    

38